DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the first DMRS transmission” and “the second DMRS transmission" in lines 2 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 22, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morioka et al. US 2015/0365945 A1 (hereinafter referred to as “Morioka”). Note Morioka was cited by the applicant  in the IDS received 5 February 2021.
As to Claims 1 and 29, Morioka teaches a method for wireless communication at a user equipment (UE), comprising:
transmitting a UE capability message to a base station, the UE capability message including an indication of a UE type (¶62; figures 4-7 and 9-13), wherein the UE type is associated with at least one of a reduced bandwidth, or a reduced number of antennas, or a combination thereof for the UE (¶57; figures 4-7 and 9-13);
receiving, based at least in part on the UE capability message, a downlink grant for downlink resources for a data transmission in accordance with a resource allocation scheme, wherein the resource allocation scheme is associated with the UE type and a supported bandwidth part of the UE (¶62; figures 4-7 and 9-13);

receiving the data transmission based at least in part on the monitoring of the wireless channel (¶70; figures 4-7 and 9-13).
As to claim 2, Morioka teaches the method of claim 1, wherein receiving the data transmission comprises:
receiving the data transmission in an interleaved and discontinuous resource block spread over a subset of available subbands in the supported bandwidth part, the subset based at least in part on the UE type (¶67).
As to Claims 22 and 30, Morioka teaches a method for wireless communication at a base station, comprising:
receiving a user equipment (UE) capability message from a UE, the UE capability message including an indication of a UE type (¶62; figures 4-7 and 9-13), wherein the UE type is associated with at least one of a reduced bandwidth, or a reduced number of antennas, or a combination thereof for the UE (¶62; figures 4-7 and 9-13);
selecting, based at least in part on the UE capability message and a supported bandwidth part of the UE, a resource allocation scheme for a downlink grant for the UE (¶¶ 62 and 65; figures 4-7 and 9-13);
transmitting the downlink grant for downlink resources for a data transmission to the UE in accordance with the resource allocation scheme (¶¶ 62 and 65; figures 4-7 and 9-13); and
transmitting the data transmission to the UE based at least in part on the downlink grant (¶70; figures 4-7 and 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-14, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Nam et al. US 2019/0150164 A1 (hereinafter referred to as “Nam”). Note Nam was cited by the applicant in the IDS received 5 February 2021.
As to claim 6, Morioka teaches the method of claim 1.
Although Morioka teaches “The method of claim 1,” Morioka does not explicitly disclose “receiving a first transmission of the data transmission and a repetition transmission of the data transmission in a slot”.
However, Nam teaches receiving a first transmission of the data transmission and a repetition transmission of the data transmission in a slot (¶¶121-122; figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka by including “receiving a first transmission of the data transmission and a repetition transmission of the data transmission in a slot” as taught by Nam because it provides Morioka’s method with the enhanced capability of supporting multi-slot scheduling with repetitive transmission of transport block (Nam, ¶¶121-122; figures 4-6).
As to claim 11, Morioka in view of Nam teaches the method of claim 6.
Nam further teaches the first transmission and the repetition transmission occur during a same symbol configuration or a different symbol configuration in the slot (¶¶121-122; figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam by including 
As to claim 12, Morioka in view of Nam teaches the method of claim 6. Morioka further teaches identifying, based at least in part on a downlink aggregation factor for intra-slot data repetition, a first starting symbol for the first transmission and a second starting symbol for the repetition transmission (¶¶45, 48, 57, 62, 65, 67, and 70; figures 4-7 and 9-13).
As to claim 13, Morioka in view of Nam teaches the method of claim 6. Morioka further teaches transmitting a feedback signal for the data transmission during a subsequent slot with a time gap for processing based at least in part on the slot in which the first transmission and the repetition transmission are received (¶¶45, 48, 57, 62, 65, 67, and 70; figures 4-7 and 9-13).
As to claim 14, Morioka in view of Nam teaches the method of claim 6. Morioka further teaches receiving one or more additional repetition transmissions of the data transmission in a second slot occurring after the slot that the first transmission and the repetition transmission are received in; and
transmitting a feedback signal during a subsequent slot with a time gap for processing based at least in part on the second slot in which the one or more repetition transmissions are received (¶¶45, 48, 57, 62, 65, 67, and 70; figures 4-7 and 9-13).
As to claim 25, Morioka teaches the method of claim 22.
Although Morioka teaches “The method of claim 22,” Morioka does not explicitly disclose “transmitting a first transmission of the data transmission and a repetition transmission of the data transmission in a slot”.
However, Nam teaches transmitting a first transmission of the data transmission and a repetition transmission of the data transmission in a slot (¶¶121-122; figures 4-6).
.

Claims 3-5, 15-19, 21, and 23-24is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Bhamri et al. EP 3,531,566 A1 (hereinafter referred to as “Bhamri”). Note Bamhri was cited by the applicant in the IDS received 5 February 2021.
As to claim 3, Morioka teaches the method of claim 1.
Although Morioka teaches “The method of claim 1,” Morioka does not explicitly disclose “receiving the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type”.
However, Bhamri teaches receiving the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type (¶¶40-79; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka by including “receiving the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type” as taught by Bhamri because it provides Morioka’s method with the enhanced capability of supporting a happing pattern using respective bandwidth parts (Bhamri, ¶¶40-79; figures 5-7).
As to claim 4, Morioka in view of Bhamri teaches the method of claim 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “identifying a scaling factor used for the data transmission using the low coding rate based at least in part on the scaling factor of a transmit block size, the scaling factor based at least in part on the UE type” as further taught by Bhamri for the same rationale as set forth in claim 3 (Bhamri, ¶¶40-79; figures 5-7).
As to claim 5, Morioka in view of Bhamri teaches the method of claim 3.
Bhamri further teaches the first DMRS transmission is transmitted during a first time period of the first portion of the slot; and
the second DMRS transmission is transmitted during a second time period of the second portion of the slot, the first time period of the first portion of the slot being 6different from the second time period of the second portion of the slot (¶¶40-79; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “the first DMRS…of the slot” as further taught by Bhamri for the same rationale as set forth in claim 3 (Bhamri, ¶¶40-79; figures 5-7).
As to claim 15, Morioka teaches the method of claim 1.
Although Morioka teaches “The method of claim 1,” Morioka does not explicitly disclose “receiving a first portion…than the second subband”.
However, Bhamri teaches receiving a first portion of the data transmission in a first slot and over a first subband of the supported bandwidth part; and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka by including “receiving a first portion…than the second subband” as taught by Bhamri because it provides Morioka’s method with the enhanced capability of supporting a happing pattern using respective bandwidth parts (Bhamri, ¶¶40-41; figure 5).
As to claim 16, Morioka in view of Bhamri teaches the method of claim 15.
Bhamri further teaches receiving the first portion of the data transmission and the second portion of the data transmission according to a same time domain configuration or a different time domain configuration between the first slot and the second slot (¶¶40-43; Table 1; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “receiving the first portion of the data transmission and the second portion of the data transmission according to a same time domain configuration or a different time domain configuration between the first slot and the second slot” as further taught by Bhamri for the same rationale as set forth in claim 15 (Bhamri, ¶¶40-41; figure 5).
As to claim 17, Morioka in view of Bhamri teaches the method of claim 15.
Bhamri further teaches the first subband and the second subband are in the same bandwidth part or in a different bandwidth part (¶¶40-43; Table 1; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “the first subband and the second subband are in the same bandwidth part or in a different bandwidth 
As to claim 18, Morioka in view of Bhamri teaches the method of claim 17.
Bhamri further teaches determining that the first subband is in a first bandwidth part and the second subband is in a second bandwidth part that is different from the first bandwidth part; and
performing a retuning operation during a returning gap between receiving the first portion and receiving the second portion (¶¶40-43; Table 1; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “determining that the first subband is in a first bandwidth part and the second 3subband is in a second bandwidth part that is different from the first bandwidth part; and 4performing a retuning operation during a returning gap between receiving the 5first portion and receiving the second portion” as further taught by Bhamri for the same rationale as set forth in claim 15 (Bhamri, ¶¶40-41; figure 5).
As to claim 19, Morioka in view of Bhamri teaches the method of claim 18.
Bhamri further teaches the retuning gap is a last portion in the first subband in a first bandwidth part, or a first portion in the second subband in a second bandwidth part, or a combination thereof (¶¶40-43; Table 1; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “the retuning gap is a last portion in the first subband in a first bandwidth part, or a first portion in the second subband in a second bandwidth part, or a combination thereof” as further taught by Bhamri for the same rationale as set forth in claim 15 (Bhamri, ¶¶40-41; figure 5).
As to claim 21, Morioka teaches the method of claim 1.

However, Bhamri teaches receiving the data transmission based at least in part on a slot index, or a repetition index, or a combination thereof (¶¶42-43; Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka by including “receiving the data transmission based at least in part on a slot index, or a repetition index, or a combination thereof” as taught by Bhamri because it provides Morioka’s method with the enhanced capability of supporting a happing pattern using respective bandwidth parts (Bhamri, ¶¶42-43; Table 1).
As to claim 23, Morioka teaches the method of claim 22.
Although Morioka teaches “The method of claim 22,” Morioka does not explicitly disclose “transmitting the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type”.
However, Bhamri teaches transmitting the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type (¶¶40-79; figures 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka by including “transmitting the data transmission over the supported bandwidth part and using a low coding rate, the low coding rate based at least in part on the UE type” as taught by Bhamri because it provides Morioka’s method with the enhanced capability of supporting a happing pattern using respective bandwidth parts (Bhamri, ¶¶40-79; figures 5-7).
As to claim 24, Morioka in view of Bhamri teaches the method of claim 23.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including “identifying a scaling factor to use for the data transmission using the low coding rate based at least in part on the scaling factor of a transmit block size, the scaling factor based at least in part on the UE type” as further taught by Bhamri for the same rationale as set forth in claim 23 (Bhamri, ¶¶40-79; figures 5-7).

Claims 7-10 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Nam as applied to claims 6 and 25 respectively above, and further in view of Islam et al. US 2018/0279289 A1 (hereinafter referred to as “Islam”). Note Islam was cited by the applicant in the IDS received 5 February 2021.
As to claim 7, Morioka in view of Nam teaches the method of claim 6.
Although Morioka in view of Nam teaches “The method of claim 6,” Morioka in view of Nam does not explicitly disclose “identifying a demodulation reference signal (DMRS) configuration for receiving the first transmission and the repetition transmission in the slot; and receiving the data transmission based at least in part on the DMRS configuration”.
However, Islam teaches identifying a demodulation reference signal (DMRS) configuration for receiving the first transmission and the repetition transmission in the slot; and
receiving the data transmission based at least in part on the DMRS configuration (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).

As to claim 8, Morioka in view of Nam, and further in view of Islam teaches the method of claim 7.
Islam further teaches receiving a first DMRS transmission during a first portion of the slot used for the first transmission and a second DMRS transmission during a second portion of the slot used for the repetition transmission (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam, and further in view of Islam by including “receiving a first DMRS transmission during a first portion of the slot used for the first transmission and a second DMRS transmission during a second portion of the slot used for the repetition transmission” as further taught by Islam because for the same rationale as set forth in claim 7 (Islam, ¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
As to claim 9, Morioka in view of Nam, and further in view of Islam teaches the method of claim 8.
Islam further teaches the first DMRS transmission is received during an initial time period of the first portion of the slot; and
the second DMRS transmission is received during the initial time period of the second portion of the slot (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).

As to claim 10, Morioka in view of Nam, and further in view of Islam teaches the method of claim 8.
Islam further teaches the first DMRS transmission is received during a first time period of the first portion of the slot used for the first transmission; and
the second DMRS transmission is received during a second time period of the second portion of the slot used for the repetition transmission, the first time period of the first portion of the slot being different from the second time period of the second portion of the slot (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam, and further in view of Islam by including “the first DMRS…of the slot” as further taught by Islam because for the same rationale as set forth in claim 7 (Islam, ¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
As to claim 26, Morioka in view of Nam teaches the method of claim 25.
Although Morioka in view of Nam teaches “The method of claim 25,” Morioka in view of Nam does not explicitly disclose “identifying a demodulation reference signal (DMRS) configuration for transmitting the first transmission and the repetition transmission in the slot; and transmitting the data transmission based at least in part on the DMRS configuration”.

transmitting the data transmission based at least in part on the DMRS configuration (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam by including “identifying a demodulation reference signal (DMRS) configuration for transmitting the first transmission and the repetition transmission in the slot; and transmitting the data transmission based at least in part on the DMRS configuration” as taught by Islam because it provides Morioka in view of Nam’s method with the enhanced capability of supporting DMRS transmissions (Islam, ¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
As to claim 27, Morioka in view of Nam, and further in view of Islam teaches the method of claim 26.
Islam further teaches identifying a demodulation reference signal (DMRS) configuration for transmitting the first transmission and the repetition transmission in the slot; and
transmitting the data transmission based at least in part on the DMRS configuration (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam, and further in view of Islam by including “identifying a demodulation reference signal (DMRS) configuration for transmitting the first transmission and the repetition transmission in the slot; and transmitting the data transmission based at least in part on the DMRS configuration” as further taught by Islam for the same rationale as set forth in claim 26 (Islam, ¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
As to claim 28, Morioka in view of Nam, and further in view of Islam teaches the method of claim 27.
Islam further teaches transmitting a first DMRS transmission during a first portion of the slot used for the first transmission and a second DMRS transmission during a second portion of the slot used for the repetition transmission (¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Nam, and further in view of Islam by including “transmitting a first DMRS transmission during a first portion of the slot used for the first transmission and a second DMRS transmission during a second portion of the slot used for the repetition transmission” as further taught by Islam for the same rationale as set forth in claim 26 (Islam, ¶¶114, 121, 123, 186, 194-195, and 217; figures 4, 6, 13-14, and 18).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Bhamri as applied to claim 15 above, and further in view of Nam.
As to claim 20, Morioka in view of Bhamri teaches the method of claim 15.
Although Morioka in view of Bhamri teaches “The method of claim 15,” Morioka in view of Bhamri does not explicitly disclose “receiving the first portion in the first slot and the second portion in the second slot based at least in part on a redundancy version associated with first portion and the second portion of the data transmission”.
However, Nam teaches receiving the first portion in the first slot and the second portion in the second slot based at least in part on a redundancy version associated with first portion and the second portion of the data transmission (¶119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Morioka in view of Bhamri by including 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469